DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Request for Continued Examination filed February 9, 2021 are received and entered.
2.	Claims 1, 14, and 24 are amended.  Claims 4 – 5, 9 – 10, and 15 – 22 are cancelled.  Claims 25 – 28 are newly added.  Claims 1 – 3, 6 – 8, 11 – 14, and 23 – 28 are pending and under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On pages 14 – 18 of the Response, Applicant argues that the subject matter newly added to claims 1, 14, and 24 is not taught by nor rendered obvious in view of the cited prior art.
Applicant’s arguments have been fully considered and are persuasive in light of the newly added subject matter.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (U.S. Pub. 2004/0125321).

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circuit structure for driving liquid crystals”, that the “pressure sensors, signal lines . . ., and circuit structure” are “formed in a same layer”, “the signal lines in a circuit structure for driving liquid , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a) - Enablement
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claim 28 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described 
Regarding claim 28, the recitation that “part of the signal lines . . . for driving liquid crystals . . . are reused as signal lines to connected to the plurality of pressure sensors” is not enabled.  It is unclear how a person of ordinary skill in the art would be able to configure the device to achieve this required feature.  There is no description in Applicant’s specification detailing how these lines are “reused”.
Are these lines reused during a separate time period from the driving of the liquid crystals?  Are these lines reused at the same time period?  Are these lines manually disconnected by a user and soldered to connect to the pressure sensors?  Is there some other undisclosed circuitry that changes the electrical connections between the liquid crystals and the pressure sensors?
Unfortunately, Applicant’s specification fails to answer any of these questions.  Since Applicant’s specification is so bereft of details regarding the above recitation, claim 28 is rendered non-enabled because a person would not be able to make or use Applicant’s claimed invention without undue experimentation.
8.	Claim 28 is rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing what mechanism allows the device to “reuse” the signal lines, as required by claim 1, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Since Applicant has not disclosed this essential subject matter, claim 28 is rendered non-enabled.

Claim Rejections - 35 USC § 112(a) – New Matter
9.	Claim 27 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 27, the requirement that the “pressure sensors”, “signal lines”, and “circuit structure for driving liquid crystals” are “formed in a same layer” is not supported by Applicant’s specification as originally filed.
Paragraph [0052] of Applicant’s specification as originally filed, which Applicant has cited for supported, merely discloses that these elements are formed at the same time to simplify a manufacturing process.  There is no disclosure in Applicant’s specification that these elements are all “formed in a same layer”.  All that is required is that two of these elements are formed at the same time above an array substrate.
For example, paragraph [0052] explicitly states that pressure sensor units may be disposed on a color filter substrate, a cover plate, or an array substrate while the 
When all of the various hypothetical arrangements of paragraph [0052] are considered, there is no single embodiment that discloses to a person of ordinary skill in the art that “pressure sensors”, “signal lines”, and “circuit structure for driving liquid crystals” are “formed in a same layer” as required by claim 27.
For at least the reasons set forth above, claim 27 contains New Matter and is therefore rejected under 35 USC 112(a).

Claim Rejections - 35 USC § 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 6 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the entirety of this claim lacks proper antecedent basis because it depends from subject matter that was cancelled from claim 1 and added to new claim 25.
For purposes of this Office Action, the Examiner will interpret this claim as depending from claim 25.
Regarding claim 8, the term “second extension direction” lacks antecedent basis because it depends from subject matter that was cancelled from claim 1 and added to new claim 26.
For purposes of this Office Action, the Examiner will interpret this claim as depending from claim 26.
Regarding claim 28, the recitation of “the signal lines” in line 1 lacks proper antecedent basis and is indefinite.  It is not clear whether Applicant intended to recite “signal lines”, without the word “the”, or whether claim 28 was supposed to depend from claim 27.
Due to this ambiguity and lack of clarity, claim 28 is indefinite.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1 – 3, 7, 11 – 14, and 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Pub. 2018/0024694) in view of Kim et al. (U.S. Pub. 2017/0052397) in view of Park et al. (U.S. Pub. 2004/0125321).
Regarding claim 1, Kwon teaches: a touch display panel (FIG. 1A; paragraph [0024]; the disclosed apparatus includes a display panel 10 and a touch sensor 30 and is therefore a “touch display panel”), comprising:

wherein the first substrate comprises a display area and a non-display area around the display area (FIGS. 1A, 1B; paragraphs [0026], [0041]; set unit SET may be configured to include a bottom surface on which display panel 10 is mounted.  In this configuration, set unit SET corresponds to both the display area DA and the non-display area NA),
wherein the non-display area includes a plurality of pressure sensors (FIGS. 1A, 1B; paragraphs [0030], [0033], [0044]; first sensor 40 and second sensor 50 generate sensing values that indicate a magnitude of touch pressure and are therefore pressure sensors.  A plurality of pairs of sensors 40/50 may be distributed in the non-display area NA),
wherein the plurality of pressure sensors are arranged on a surface of the first substrate facing the second substrate (FIG. 1B; as illustrated, first sensor 40 and second sensor 50 are arranged on a bottom surface of the set unit SET in such a manner as to face window 20),
wherein any two adjacent pressure sensors of the plurality of pressure sensors comprise a gap between the two adjacent pressure sensors (FIG. 1B; as illustrated, first sensor 40 and second sensor 50 are arranged to have a gap or space therebetween).
Kwon fails to explicitly disclose: at least one of the plurality of pressure sensors is located a distance of H away from a corner of the touch display panel closest to the at least one of the plurality of pressure sensors, wherein H satisfies: 2.5 mm < H < 42.5 mm.
However, as indicated in previous Office Actions, it was well-known in the art before the effective filing date of the invention for touch display devices to have bezels with a thickness between 2.5 – 42.5mm.  Additionally, as disclosed by Kwon, pairs of sensors 40/50 can be located anywhere in the non-display area (paragraph [0033]).
When such well-known configurations are utilized with respect to the disclosed teachings of Kwon, the thickness of the external sides of set unit SET would be between 2.5 – 42.5mm and a pair of sensors 40/50 may be located near a corner of the touch display device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the known teachings of Kwon to incorporate the well-known bezel thicknesses of touch screen devices to yield the predictable results.  Such a modification merely requires applying the distributed locations of sensors 40/50, as disclosed by Kwon, to corners of the touch panel device while utilizing a thickness of the external sides of set unit SET between 2.5 – 42.5mm.  Such a modification merely requires utilizing well-known bezel widths and the disclosed location options of Kwon to yield predictable results.  The particular positioning of the sensors 40/50 amounts to nothing more than a mere design choice constituting nothing more than a rearrangement of parts that has no impact on the operations of the device.
Kwon fails to explicitly disclose: wherein the first substrate and the second substrate are bonded to each other by a sealant, wherein a distance from a centerline of the sealant to a boundary between the display area and the non-display area is greater than a distance from a geometric center of one of the plurality of pressure sensors to the boundary between the display area and the non-display area.
However, Kim teaches: wherein the first substrate and the second substrate are bonded to each other by a sealant (FIG. 2; paragraphs [0070], [0071], [0077]; sealant 310 that seals a lower substrate 110 and an upper substrate 210 of a display panel 300 in a peripheral [non-display] area),
wherein a distance from a centerline of the sealant to a boundary between the display area and the non-display area is greater than a distance from a geometric center of one of the plurality of pressure sensors to the boundary between the display area and the non-display area (FIG. 2; paragraph [0077]; elements DAM2 and DAM4 are disposed in peripheral [non-display] area PA and are completely coated by sealant 310.  The particular positioning of DAM2 and DAM4 is explicitly disclosed as being “close” to display area DA in order to prevent the sealing force of sealant 310 from being weakened.  As illustrated in FIG. 2, the center of DAM2 and DAM4 is closer to display area DA than a center of sealant 310).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known teachings of Kwon and Kim to yield predictable results.  More specifically, the teachings of a touch display device that includes pressure/force sensors in a non-display region, as taught by Kwon, are known.  Additionally, the teachings of a display device having a non-display region where a Kim, are known as well.  The combination of the known teachings of Kwon and Kim would yield the predictable result of a touch display device having pressure/force sensors disposed in a non-display region where a sealant bonds a top and bottom substrate together and pressure/force sensors are arranged to have the centers thereof closer to a display region than a center of the sealant in order to prevent weakening of the sealing force of the sealant.  In other words, it would have been obvious to utilize the well-known teaching of using a sealant to bond substrates of a display together in a non-display region in a particular placement relative to other elements, such as the pressure/force sensors of Kwon, to ensure that the sealing force of the sealant is not weakened, as disclosed by Kim, in manufacturing the device of Kwon.  Such a combination merely applies a well-known means for attaching the substrates of Kwon which is necessary for the device to be usable in such a manner as to ensure a strong seal, as disclosed by Kim.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known teachings of Kwon and Kim to yield the aforementioned predictable results.
Neither Kwon nor Kim explicitly disclose, each of the plurality of pressure sensors is partially coated by the sealant.
Park discloses seal pattern 299 which is used to attach upper substrate 290 and lower substrate 200 together and which partially overlaps first electrode 288 (FIG. 6A; paragraph [0047]).
The combination of Kwon, Kim, and Park teaches: each of the plurality of pressure sensors is partially coated by the sealant (Park; FIG. 6A; paragraph [0047]; seal pattern 299 partially overlaps first electrode.  When this particular arrangement is utilized as a sealant in a non-display region, as taught by Kim, in the device of Kwon, a sealant would only partially cover/coat the sensors 40 and 50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known teachings of Kwon, Kim, and Park to yield predictable results.  More specifically, the teachings of a touch display device having pressure/force sensors disposed in a non-display region where a sealant bonds a top and bottom substrate together and pressure/force sensors are arranged to have the centers thereof closer to a display region than a center of the sealant in order to prevent weakening of the sealing force of the sealant, as taught by the combination of Kwon and Kim, are known.  Additionally, the teachings of a display device having a sealant that partially covers an electrode, as taught by Park, are known as well.  The combination of the known teachings of Kwon, Kim, and Park would yield the predictable result of a touch display device having pressure/force sensors disposed in a non-display region where a sealant bonds a top and bottom substrate together and the pressure/force sensors are arranged to have the centers thereof closer to a display region than a center of the sealant in order to prevent weakening of the sealing force of the sealant such that the sealant only partially covers the pressure/force sensors.  In Park as a guide to arranging the sealant of the combination of Kwon and Kim.  When this combination is realized, the portion of the pressure/force sensors of Kwon not overlapped by the sealant would still have a gap or space therebetween.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known teachings of Kwon, Kim, and Park to yield the aforementioned predictable results.
Additionally, please see MPEP §2144.04(VI)(C) which refers to case law that has held that a mere rearrangement of parts amounts to nothing more than an obvious matter of design choice where changes in the particular placement of an element would not modify the operation of the device.
Applicant has provided several sealant / sensor arrangements.  Specifically, FIG. 7a illustrates a first embodiment where the sealant completely overlaps the pressure sensors, FIG. 8a illustrates a second embodiment where the sealant partially overlaps the pressure sensors, and FIG. 9a illustrates a third embodiment where the sealant does not overlap the pressure sensors.
Each of these configurations have the exact same benefit of strengthening sheer force and improving sensor detection.  Accordingly, the particular placement of the sealant relative to the pressure sensors is immaterial as long as the center of the sealant is farther from the display area than the center of the pressure sensors.
It would have been obvious to merely rearrange the relative placement of the pressure/force sensors of Kwon with respect to a sealant, as disclosed by Kim, so that the sealant only partially covers the pressure/force sensors.  Such a rearrangement of Kim discloses that having a center of a sealant farther from a display area than a center of an element disposed relative to the sealant strengthens the sealing force of the sealant.  Additionally, Kim discloses that DAM2 is optional and may be omitted thereby rendering a sealant disposed on a non-display area external to all other components (paragraph [0066]), which corresponds to Applicant’s embodiment of FIG. 9a.
Therefore, for all the reasons set forth above, the combination of Kwon, Kim, and Park renders Applicant’s claim obvious due to the multiple positions and embodiments disclosed by Applicant as conveying the same benefit and the prior art disclosing those same arrangements in various forms.
Regarding claim 14, Kwon teaches: a display device (FIG. 1A; the disclosed apparatus includes a display panel 10 and is therefore a “display device”).
The remainder of this claim is identical to the subject matter rejected above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for the sake of brevity.
Regarding claim 2, Kwon teaches: wherein the touch display is rectangular (FIG. 1A; the apparatus is rectangular).
Regarding claim 3, Kwon fails to explicitly disclose: wherein a length of a long side of the rectangular touch display panel is L and the at least one of the plurality of pressure sensors is located along the side of the rectangular touch display panel, wherein H and L satisfy: 0.02 < H/L < 0.34.
Kwon discloses that pairs of sensors 40/50 can be located anywhere in the non-display area (paragraph [0033]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the known teachings of Kwon to incorporate the well-known bezel thicknesses of touch screen devices to yield the predictable results.  Such a modification merely requires applying the distributed locations of sensors 40/50, as disclosed by Kwon, to particular positions of the touch panel device.  The particular positioning of the sensors 40/50 amounts to nothing more than a mere design choice constituting nothing more than a rearrangement of parts that has no impact on the operations of the device.
Regarding claim 7, neither Kwon nor Kim nor Park explicitly disclose: wherein the plurality of pressure sensors are made from polysilicon or amorphous silicon.
However, it was well-known and conventional for resistive force sensors to be made of ITO, metal oxides, or polysilicon that are responsive to strains.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kwon, Kim, and Park such that the resistive force sensors would be made from polysilicon.  Such a modification merely fills in the gaps as to the particular materials made to construct such resistive force sensors by relying only on well-known and conventional disclosures in the art.
Regarding claim 11, Kwon teaches: wherein the plurality of pressure sensors comprise a first pressure sensor, a second pressure sensor, a third pressure sensor and a fourth pressure sensor (FIG. 1A; paragraph [0033]; a plurality of pairs of sensors 40/50 can be disposed in a distributed manner in the non-display area, such as along each of the four sides thereof).
Kwon fails to explicitly disclose: wherein the first pressure sensor is located a distance of H1 away from a first corner, which is closest to the first pressure sensor, of the rectangular touch panel, the second pressure sensor is located a distance of H2 away from a second corner, which is closest to the second pressure sensor, of the rectangular touch display panel, the third pressure sensor is located at a distance of H3 away from a third corner, which is closest to the third pressure sensor, of the rectangular touch display panel, and the fourth pressure sensor is located a distance of H4 away from a fourth corner, which is closest to the fourth pressure sensor, of the rectangular touch display panel, and wherein H1, H2, H3, and H4 satisfy: 2.5 mm < H1 < 42.5 mm, 2.5 mm < H2 < 42.5 mm, 2.5 mm < H3 < 42.5 mm and 2.5 mm < H4 < 42.5 mm.
However, as indicated in previous Office Actions and set forth above, it was well-known in the art before the effective filing date of the invention for touch display devices to have bezels with a thickness between 2.5 – 42.5mm.  Additionally, as disclosed by Kwon, pairs of sensors 40/50 can be located anywhere in the non-display area (paragraph [0033]).
When such well-known configurations are utilized with respect to the disclosed teachings of Kwon, the thickness of the external sides of set unit SET would be between 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the known teachings of Kwon to incorporate the well-known bezel thicknesses of touch screen devices to yield the predictable results.  Such a modification merely requires applying the distributed locations of sensors 40/50, as disclosed by Kwon, to the four corners of the touch panel device while utilizing a thickness of the external sides of set unit SET between 2.5 – 42.5mm.  Such a modification merely requires utilizing well-known bezel widths and the disclosed location options of Kwon to yield predictable results.  The particular positioning of the sensors 40/50 amounts to nothing more than a mere design choice constituting nothing more than a rearrangement of parts that has no impact on the operations of the device.
Regarding claim 12, Kwon teaches: wherein the plurality of pressure sensors are disposed along two sides of the rectangular touch display panel and each long side is provided with at least two of the plurality of pressure sensors (FIG. 1A; paragraph [0033]; a plurality of pairs of sensors 40/50 can be disposed in a distributed manner in the non-display area, such as along each of the four sides thereof.  It is therefore obvious to include two pairs of sensors 40/50 along each of the long sides of the display device).
Regarding claim 13, Kwon teaches: wherein the touch display panel is a liquid crystal display panel or an organic light-emitting display panel (paragraph [0025]; the display panel 10 may be an organic light emitting display panel).
Regarding claim 23, Kwon fails to explicitly disclose: wherein one of the first substrate and the second substrate is an array substrate, and the other one of the first substrate and the second substrate is a color filter substrate.
However, Kim teaches: wherein one of the first substrate and the second substrate is an array substrate (FIG. 17A; paragraph [0174]; lower panel 100 includes substrate 110 and thin film transistors Qa formed first gate electrode 124a, first source electrode 173a, first drain electrode 175a, and first semiconductor 154a.  This makes lower panel 100 an “array substrate”), and the other one of the first substrate and the second substrate is a color filter substrate (FIG. 17A; paragraph [0177]; upper panel 200 includes upper substrate 210 and color filter 230.  This makes upper panel 200 a “color filter substrate”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known teachings of Kwon and Kim to yield predictable results.  More specifically, the teachings of a touch display device having a non-display region with a pressure/force sensor, as disclosed by Kwon, are known.  Additionally, the teachings of a display device that includes a non-display region having a sealant where the sealant is disposed between an upper color filter substrate and a lower array substrate, as taught by Kim, are known as well.  The combination of the known teachings of Kwon and Kim would yield the predictable results of a touch display device having a non-display region where a sealant bonds a color filter substrate and an array substrate together.  In other words, it would have been obvious to incorporate the pressure/force sensor in a non-display region, as taught by Kwon, into the non-display region of Kim.  Such a modification merely requires Kwon to the particular display device of Kim.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known teachings of Kwon and Kim to yield the aforementioned predictable results.
Regarding claim 24, Kwon teaches: a touch display panel (FIG. 1A; paragraph [0024]; the disclosed apparatus includes a display panel 10 and a touch sensor 30 and is therefore a “touch display panel”), comprising:
a first substrate (FIG. 1B; paragraph [0041]; set unit SET is interpreted as the “first substrate”) and a second substrate (FIG. 1B; paragraph [0026]; window 20 is interpreted as the “second substrate”), wherein the second substrate is arranged opposite to the first substrate (FIG. 1B; window 20 is arranged opposite set unit SET),
wherein the first substrate comprises:
a display area and a non-display area around the display area (FIGS. 1A, 1B; paragraphs [0026], [0041]; set unit SET may be configured to include a bottom surface on which display panel 10 is mounted.  In this configuration, set unit SET corresponds to both the display area DA and the non-display area NA); and
a first pressure sensor, a second pressure sensor, a third pressure sensor, and a fourth pressure sensor, which are arranged in the non-display area (FIGS. 1A, 1B; paragraphs [0030], [0033], [0044]; first sensor 40 and second sensor 50 generate sensing values that indicate a magnitude of touch pressure and are therefore pressure sensors.  A plurality of pairs of sensors 40/50 may be distributed in the non-display area NA, such as along each of the four sides thereof),

wherein the first pressure sensor, the second pressure sensor, the third pressure sensor, and the fourth pressure sensor are arranged on a surface of the first substrate facing the second substrate (FIG. 1B; as illustrated, first sensor 40 and second sensor 50 are arranged on a bottom surface of the set unit SET in such a manner as to face window 20),
wherein any two adjacent pressure sensors of the first pressure sensor, the second pressure sensor, the third pressure sensor, and the fourth pressure sensor comprise a gap between the two adjacent pressure sensors (FIG. 1B; as illustrated, first sensor 40 and second sensor 50 are arranged to have a gap or space therebetween).
Kwon fails to explicitly disclose: the first pressure sensor and the second pressure sensor are located between the display area and a first longer out edge of the non-display area, the third pressure sensor is located between the display area and a second longer out edge of the non-display area, and the fourth pressure sensor is located between the display area and a shorter out edge.
However, as set forth above, Kwon discloses that pairs of sensors 40/50 can be located anywhere in the non-display area (paragraph [0033]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the known teachings of Kwon, as explicitly disclosed by Kwon, to yield the particular placements of the four pressure sensors.  The particular positioning of the sensors 40/50 amounts to nothing more than a mere design 
Kwon fails to explicitly disclose: wherein the first substrate and the second substrate are bonded to each other by a sealant, wherein a distance from a centerline of the sealant to a boundary between the display area and the non-display area is greater than a distance from a geometric center of one of the plurality of pressure sensors to the boundary between the display area and the non-display area.
However, Kim teaches: wherein the first substrate and the second substrate are bonded to each other by a sealant (FIG. 2; paragraphs [0070], [0071], [0077]; sealant 310 that seals a lower substrate 110 and an upper substrate 210 of a display panel 300 in a peripheral [non-display] area),
wherein a distance from a centerline of the sealant to a boundary between the display area and the non-display area is greater than a distance from a geometric center of one of the plurality of pressure sensors to the boundary between the display area and the non-display area (FIG. 2; paragraph [0077]; elements DAM2 and DAM4 are disposed in peripheral [non-display] area PA and are completely coated by sealant 310.  The particular positioning of DAM2 and DAM4 is explicitly disclosed as being “close” to display area DA in order to prevent the sealing force of sealant 310 from being weakened.  As illustrated in FIG. 2, the center of DAM2 and DAM4 is closer to display area DA than a center of sealant 310).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known teachings of Kwon and Kim to yield predictable results for at least the reasons set forth above with regard to claim 1.
Kwon nor Kim explicitly disclose, each of the first pressure sensor, the second pressure sensor, the third pressure sensor, and the fourth pressure sensor is partially coated by the sealant.
However, Park discloses seal pattern 299 which is used to attach upper substrate 290 and lower substrate 200 together and which partially overlaps first electrode 288 (FIG. 6A; paragraph [0047]).
The combination of Kwon, Kim, and Park teaches: each of the plurality of pressure sensors is partially coated by the sealant (Park; FIG. 6A; paragraph [0047]; seal pattern 299 partially overlaps first electrode.  When this particular arrangement is utilized as a sealant in a non-display region, as taught by Kim, in the device of Kwon, a sealant would only partially cover/coat the sensors 40 and 50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known teachings of Kwon, Kim, and Park to yield predictable results for at least the reasons set forth above with regard to claim 1.

14.	Claims 6 and 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kim in view of Park, as applied to claim 1 above, in further view of Chiang et al. (U.S. Pub. 2018/0204885).
Regarding claim 25, neither Kwon nor Kim nor Park explicitly disclose: wherein each of the plurality of pressure sensors comprises a first resistor, a second resistor, a third resistor and a fourth resistor, and wherein a first terminal of the first resistor and a first terminal of the fourth resistor are electrically connected to a first power input 
However, in a related field of endeavor, Chiang discloses force sensors utilized in a display (Title).
With regard to claim 25, Chiang teaches: wherein each of the plurality of pressure sensors comprises a first resistor, a second resistor, a third resistor and a fourth resistor (FIGS. 2A, 2B; paragraphs [0044], [0052]; each pressure sensing unit 131 includes four sub-pressure sensing units 131’ R1 [first resistor], R2 [second resistor], R4 [third resistor, and R3 [fourth resistor]), and
wherein a first terminal of the first resistor and a first terminal of the fourth resistor are electrically connected to a first power input terminal (FIG. 2A; paragraph [0044]; R1 [first resistor] and R3 [fourth resistor] each include a [first] terminals electrically connected to electrical connection point B [first power input terminal] connected to power supply VEX), a second terminal of the first resistor and a first terminal of the second resistor are electrically connected to a first sensing signal measuring terminal (FIG. 2A; paragraph [0044]; R1 [first resistor] has a [second] terminal and R2 [second resistor] has a [first] terminal electrically connected to electrical connection point A [first signal measuring terminal] connected to output voltage U0), a second terminal of the fourth resistor and a first terminal of the third resistor are electrically connected to a 0), and a second terminal of the second resistor and a second terminal of the third resistor are electrically connected to a second power input terminal (FIG. 2A; paragraph [0044]; R2 [second resistor] and R4 [third resistor] each include [second] terminals electrically connected to electrical connection point D [second power input terminal] connected to power supply VEX).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known teachings of Kwon, Kim, Park, and Chiang to yield predictable results.  More specifically, the teachings of a touch display device that includes pressure/force sensors in a non-display region, as disclosed by Kwon, are known.  Additionally, the teachings of a touch display device that includes pressure/force sensors each having four resistors each with terminals connected to power and a sensing signal and shaped in a comb-like structure that are rotated 90° relative to an adjacent resistor, as disclosed by Chiang, are known as well.  The combination of the known teachings of Kwon and Chiang would yield the predictable result of a touch display device that includes pressure/force sensors in a non-display region, each having four resistors each with terminals connected to power and a sensing signal and shaped in a comb-like structure that are rotated 90° relative to an adjacent resistor.  In other words, it would have been obvious to apply the specific sensor structure of Chiang to the device of Kwon.  Such a modification merely requires a simple substitution of one known structure of a pressure/force sensor for another.  Kwon, Kim, Park, and Chiang to yield the aforementioned predictable results.  
Regarding claim 26, neither Kwon nor Kim nor Park explicitly disclose: wherein the first resistor comprises a plurality of longer sections extending in a first extension direction and a plurality of shorter sections extending in a second extension direction, the plurality of longer sections are alternately connected with the plurality of shorter sections, and the first extension direction and the second extension direction are perpendicular to each other, wherein the second resistor comprises a plurality of longer sections extending in the second extension direction and a plurality of shorter sections extending in the first extension direction, the plurality of longer sections are alternately connected with the plurality of shorter sections, wherein the third resistor comprises a plurality of longer sections extending in the first extension direction and a plurality of shorter sections extending in the second extension direction, the plurality of longer sections are alternately connected with the plurality of shorter sections, wherein the fourth resistor comprises a plurality of longer sections extending in the second extension direction and a plurality of shorter sections extending in the first extension direction, the plurality of longer sections are alternately connected with the plurality of shorter sections.
However, Chiang teaches: wherein the first resistor comprises a plurality of longer sections extending in a first extension direction and a plurality of shorter sections extending in a second extension direction, the plurality of longer sections are alternately connected with the plurality of shorter sections, and the first extension direction and the 
wherein the second resistor comprises a plurality of longer sections extending in the second extension direction and a plurality of shorter sections extending in the first extension direction, the plurality of longer sections are alternately connected with the plurality of shorter sections (FIG. 2B; paragraph [0052]; R2 [second resistor] includes long sections extending vertically and short sections extending horizontally between the long sections),
wherein the third resistor comprises a plurality of longer sections extending in the first extension direction and a plurality of shorter sections extending in the second extension direction, the plurality of longer sections are alternately connected with the plurality of shorter sections (FIG. 2B; paragraph [0052]; R4 [third resistor] includes long sections extending horizontally and short sections extending vertically between the long sections),
wherein the fourth resistor comprises a plurality of longer sections extending in the second extension direction and a plurality of shorter sections extending in the first extension direction, the plurality of longer sections are alternately connected with the plurality of shorter sections (FIG. 2B; paragraph [0052]; R3 [fourth resistor] includes long sections extending vertically and short sections extending horizontally between the long sections).
Kwon, Kim, Park, and Chiang to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 6, neither Kwon nor Kim nor Park nor Chiang explicitly disclose: wherein the first resistor, the second resistor, the third resistor and the fourth resistor are made from metal.
However, it was well-known and conventional for resistive force sensors to be made of ITO, metal oxides, or polysilicon that are responsive to strains.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kwon, Chiang, Patel, and Kim such that the resistive force sensors would be made from metal.  Such a modification merely fills in the gaps as to the particular materials made to construct such resistive force sensors by relying only on well-known and conventional disclosures in the art.

15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kim in view of Park in view of Chiang, as applied to claim 26 above, in further view of Filiz et al. (U.S. Pub. 2016/0147353).
Regarding claim 8, Kwon teaches: wherein the touch display panel is rectangular (FIG. 1A; the apparatus is rectangular).
Kwon fails to explicitly disclose: H satisfies: 2.5 mm < H < 10.5 mm.
Kwon, pairs of sensors 40/50 can be located anywhere in the non-display area (paragraph [0033]).
When such well-known configurations are utilized with respect to the disclosed teachings of Kwon, the thickness of the external sides of set unit SET would be between 2.5 – 42.5mm and a pair of sensors 40/50 may be located near a corner of the touch display device.  This arrangement would overlap the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the known teachings of Kwon to incorporate the well-known bezel thicknesses of touch screen devices to yield the predictable results.  Such a modification merely requires applying the distributed locations of sensors 40/50, as disclosed by Kwon, to corners of the touch panel device while utilizing a thickness of the external sides of set unit SET between 2.5 – 42.5mm.  Such a modification merely requires utilizing well-known bezel widths and the disclosed location options of Kwon to yield predictable results.  The particular positioning of the sensors 40/50 amounts to nothing more than a mere design choice constituting nothing more than a rearrangement of parts that has no impact on the operations of the device.
Neither Kwon nor Kim nor Park nor Chiang explicitly disclose: the second extension direction is disposed at 45° with respect to a long side of the rectangular touch display panel.
However, Filiz teaches: the second extension direction is disposed at 45° with respect to a long side of the rectangular touch display panel (FIGS. 5D, 7A; paragraph 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known teachings of Kwon, Kim, Park, Chiang, and Filiz to yield predictable results.  More specifically, the teachings of a touch display device having a resistive pressure/force sensors disposed in a non-display region where the resistive pressure/force sensors have four resistors and a geometry where adjacent resistors are perpendicular to one another, as taught by the combination of Kwon and Chiang, are known.  Additionally, the teachings of a force sensor arrangement having four strain elements that are disposed at a 45° angle and/or arranged to be perpendicular to adjacent strain elements, as taught by Filiz, are known as well.  The combination of the known teachings of Kwon, Kim, Park, Chiang, and Filiz would yield the predictable result of a touch display device having a resistive pressure/force sensors disposed in a non-display region where the resistive pressure/force sensors have four resistors and a geometry where adjacent resistors are perpendicular to one another and are disposed at a 45° angle.  In other words, it would have been obvious to merely rotate the resistive pressure/force sensors of Chiang, when applied to Kwon, as taught by Filiz.  The particular orientation of the pressure/force sensors of the combination of Kwon and Chiang amounts to nothing more than a mere design choice constituting nothing more than a rearrangement of parts that has no impact on the operations of the device.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the Kwon, Kim, Park, Chiang, and Filiz to yield the aforementioned predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626